DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prior arts cited in this office action:
Robinson et al. (US 20180040053 A1, hereinafter “Robinson”)
Rance et al. (US 20200294234 A1, hereinafter “Rance”)
Panagiotopoulou et al. (WO 2019011523 A1, hereinafter “Panagiotopoulou”) 
Sherman et al. (US 20170270593 A1, hereinafter “Sherman”)


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-26  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1: 
Claim 1 recites in part “A digital imaging method of analyzing pixel data of at least one image of a user’s body for determining a user-specific skin nick and cut value after removing hair…” it is not clear to the office where the hair has been removed or is it even related to the image or images being analyzed”. Appropriate corrections and or explanations are respectfully requested.
That same issue is found throughout the invention as claimed.
Claims 1-26 are rejected on the same ground
 
Claim 17 recites in part “...wherein a delta skin nick and cut value is generated… “where the new user specific recommendation is further based on the delta skin nick and cut…”. It is not clear to the office what delta nick and cut value is. The claim and the disclosure as filed fail to define delta. The claim is nevertheless rejected below as best understood by the office.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10, 13-26 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al. (US 20180040053 A1, hereinafter “Robinson”) in view of Rance et al. (US 20200294234 A1, hereinafter “Rance”) and in view of Panagiotopoulou et al. (WO 2019011523 A1, hereinafter “Panagiotopoulou”)
Regarding claim 1:
Robinson teaches a digital imaging method of analyzing pixel data of at least one image of a user’s body for determining a user-specific skin nick and cut value after removing hair (Robison [0005]-[0006], where Robinson discloses analyzing imaging of a body to determine cut after removing hair), the digital imaging method comprising the steps of:
receiving, at the one or more processors at least one image of a user, the at least one image captured by a digital camera, and the at least one image comprising pixel data of the user’s body after removing hair (Robison [0003], [0005]-[0006], [0030], where Robinson teaches receiving or retrieving at least one image captured by a digital camera of a user’s body after removing/shaving hair);
analyzing by the skin nick and cut model executing on the one or more processors, the at least one image captured by the digital camera to determine a user-specific skin nick and cut  (Robison [0003], [0005]-[0006], [0030], where Robinson teaches analyzing the cut to determine to determine appropriate remedies, in order words a model to determine the different cuts or other issues has to be present);
generating, by the one or more processors, based on the user-specific skin nick and cut, at least one user-specific electronic recommendation designed to address at least one feature identifiable within the pixel data of the user’s skin (Robinson [0003]-[0006], [0030], [0035], where Robinson teaches generating a specific user recommendation designed to address the identified issues that affects the skin); and
rendering, on a display screen of a user computing device, the at least one user-specific electronic recommendation (Robinson [0003]-[0006], [0030], [0035], where Robinson teaches displaying on a screen the user-specific recommendation).
Robinson fails to explicitly teach aggregating, at one or more processors communicatively coupled to one or more memories, a plurality of training images of a plurality of individuals after removing hair, each of the training images comprising pixel data of a respective individual’s body after removing hair;
training, by the one or more processors, with the pixel data of the plurality of training images, a skin nick and cut model operable to determine skin nick and cut values associated with a skin nick and cut scale ranging from least nicks and cuts to most nicks and cuts.
However, Rance teaches receiving a plurality of images or training data and an artificial intelligence may be used to identify an anatomical feature of interest, either by recognizing a most probably significant feature based on training sets illustrating various anatomical features, or by matching a user command indicating a category of anatomical feature to an image detail matching the category (Rance [0014]-[0015], [0024]-[0026], [0029], [0046]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to train the system such that the cuts can be recognized and categorize, such that proper recommendation can be issued. Training, such a system using artificial intelligence (machine learning/ neural network)   is well known in the art and would have been an obvious choice to one of ordinary skill in the art due to the predictable and expected result of such a system, to properly perform classification and the adaptability to different system with minor correction. 
Robinson in view of Rance fails to explicitly teach determining a user-specific nick and cut value.
However, being able to provide a specific user recommendation designed to address the identified issues that affects the skin requires the determination of the specific cut and being able to distinguish it with form other cuts. As a result, a value most be attached to it. Nevertheless, Panagiotopoulou teaches and apparatus and methods for measuring skin characteristics and enhancing shaving experiences wherein the degree of the user’s skin irritation is determined and based on the image of the user’s skin. skin irritation may be identified and/or quantified based on comparing the measured skin temperature, color, blood concentration, and/or blood pressure to one or more threshold ranges or values indicative of skin irritation and/or lack thereof. Results of the analysis may be communicated to the user and/or any of the components of the shaving system and the recommendation of the selected shaving product is made (Panagiotopoulou [002], [053], [055], [071]-[072], [074], [077).
Therefore, taking the teachings of Robinson, Rance and Panagiotopoulou as a whole, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to determine the severity of the cut or a cut value such that appropriate recommendation can be made to the user, in order to address the user specific issue, based on the cut, appropriately.
Regarding claim 2:
Robinson in view of Rance and in view of Panagiotopoulou teaches wherein the at least one user-specific electronic recommendation is displayed on the display screen of the user computing device with a graphical representation of the user’s skin as annotated with one or more graphics or textual renderings corresponding to the user-specific skin nick and cut value (Rance [0056]; Panagiotopoulou [060], [067]).
Regarding claim 3:
Robinson in view of Rance and in view of Panagiotopoulou teaches wherein the at least one user-specific electronic recommendation is a recommendation for a manufactured product (Robinson [0002], [0029], figs. 1-5; Panagiotopoulou [077]).
Regarding claim 4:
Robinson in view of Rance and in view of Panagiotopoulou teaches wherein the at least one user-specific electronic recommendation is rendered or transmitted for rendering in real-time or near-real time (Robinson [0030]; Rance [0019], [0046], [0055]-[0056]; Panagiotopoulou [060], [067]).
Regarding claim 6:
Robinson in view of Rance and in view of Panagiotopoulou teaches wherein the at least one user-specific electronic recommendation is displayed on the display screen of the user computing device with instructions for treating, with the manufactured product, the at least one feature identifiable within the pixel data of the user’s skin (Panagiotopoulou [077], [0083], fig. 13).
Regarding claim 7:
Robinson in view of Rance and in view of Panagiotopoulou teaches further comprising the steps of: initiating, by the one or more processors, based on the recommendation for the manufactured product, the manufactured product for shipment to the user (Panagiotopoulou [077], [0083], [0086], fig. 13).
Regarding claim 8:
Robinson in view of Rance and in view of Panagiotopoulou teaches wherein the skin nick and cut model is an artificial intelligence (AI) based model trained with at least one AI algorithm (Rance [0002], [0014], [0031]) .
Regarding claim 9:	
Robinson in view of Rance and in view of Panagiotopoulou teaches wherein the skin nick and cut model is further trained, by the one or more processors, with the pixel data of the plurality of training images, to output one or more location identifiers indicating one or more corresponding body area locations of respective individuals, and wherein the skin nick and cut model, executing on the one or more processors and analyzing the at least one image of the user, determines a location identifier indicating a body area location of the user’s skin (Robinson [0006], [0051]; Rance [0031] [0050]).
Regarding claim 10:
Robinson in view of Rance and in view of Panagiotopoulou teaches wherein the body area location comprises the user’s face, the user’s cheek, the user’s neck, the user’s jaw, the user’s head, the user’s groin, the user’s underarm, the user’s chest, the user’s back, the user’s leg, the user’s arm, or the user’s bikini area (Robinson [0006], Panagiotopoulou [065], [0085]; Rance [0031] [0050], [077]).
Regarding claim 12:
Robinson in view of Rance and in view of Panagiotopoulou teaches wherein the server or a cloud-based computing platform receives the at least one image comprising the pixel data of the user’s body after removing hair, and wherein the server or a cloud-based computing platform executes the skin nick and cut model and generates, based on output of the skin nick and cut model, the user- specific recommendation and transmits, via the computer network, the user-specific recommendation to the user computing device for rendering on the display screen of the user computing device (Robinson [0029], [0033]; Rance [0020], [0031], [0050], [0056], [0058]; Panagiotopoulou [065], [077] [0085]).
Regarding claim 13:
Robinson in view of Rance and in view of Panagiotopoulou teaches wherein the user computing device comprises a mobile device, a tablet, a handheld device, desktop device, a personal assistant device, a home assistant device, or a retail device (Robinson [0029]-[0030], [0070]; Rance [0015], [0020]; Panagiotopoulou [0037]).
Regarding claim 14:
Robinson in view of Rance and in view of Panagiotopoulou teaches wherein the user computing device receives the at least one image comprising the pixel data of the at least a portion of the user’s  body after removing hair, and wherein the user computing device executes the skin nick and cut model and generates, based on output of the skin nick and cut model, the user-specific recommendation, and renders the user-specific recommendation on the display screen of the user computing device (Robinson [0029], [0033]; Rance [0020], [0031], [0050], [0056], [0058]; Panagiotopoulou [065], [0085]).
Regarding claim 15:
Robinson in view of Rance and in view of Panagiotopoulou teaches wherein the user-specific recommendation includes a recommended behavior selected, by the one or more processors, from at least two available behaviors based upon the skin nick and cut value (Robinson [0029], [0033]; Rance [0020], [0031], [0050], [0056], [0058]; Panagiotopoulou [065], [071], [077] [0085]).
Regarding claim 16:
Robinson in view of Rance and in view of Panagiotopoulou teaches further comprising: receiving, at the one or more processors, a new image of the user, the new image captured by the digital camera, and the new image comprising pixel data of the user’s body after removing hair;
 	analyzing, by the skin nick and cut model executing on the one or more processors, the new image captured by the digital camera to determine a new user-specific skin nick and cut value;
generating, based on the new user-specific skin nick and cut value, a new user-specific electronic recommendation regarding at least one feature identifiable within the pixel data of the new image; and rendering, on a display screen of a user computing device of the user, the new user- specific recommendation or comment (Robinson [0029], [0033], [0037], [0047]; Rance [0020], [0031], [0050], [0053], [0056], [0058]; Panagiotopoulou [065], [077] [0085]).
Regarding claim 17:
Robinson in view of Rance and in view of Panagiotopoulou teaches wherein a delta skin nick and cut value is generated based on a comparison between the new user-specific skin nick and cut value and the user-specific skin nick and cut value, wherein the new user-specific recommendation is further based on the delta skin nick and cut value, and wherein the delta skin nick and cut value is rendered on the display screen of the user computing device (Robinson [0029], [0033], [0037], [0047]; Rance [0020], [0031], [0050], [0053], [0056], [0058]; Panagiotopoulou [065], [077] [0085]).
Regarding claim 18:
Robinson in view of Rance and in view of Panagiotopoulou teaches wherein the at least one image comprises a plurality of images (Robinson [0029], [0033], [0037], [0047]; Rance [0018],[0020], [0031], [0050], [0053], [0056], [0058]; Panagiotopoulou [065], [077] [0085]).
Regarding claim 19:
Robinson in view of Rance and in view of Panagiotopoulou teaches wherein the plurality of images are collected using a digital video camera (Robinson [0018], [0029], [0033], [0037], [0047]; Rance [0019], [0020], [0031], [0050], [0066]; Panagiotopoulou [065], [077] [0085]).
Regarding claim 20:
Robinson in view of Rance and in view of Panagiotopoulou teaches wherein the user’s hair is removed by a wet razor, a dry shaver, an epilator, or a wax (Robinson [0009]; Rance [0019], [0066]).
Regarding claim 21:
Robinson in view of Rance and in view of Panagiotopoulou teaches wherein the skin nick and cut value is based at least partially on a number of nicks and cuts (Panagiotopoulou [0055], [065], [0062], [077] [0085], where the system is gear toward reducing the likelihood of irritations, cuts and nicks which is based on the determined cuts, nicks and irritations).
Regarding claim 22:
Robinson in view of Rance and in view of Panagiotopoulou teaches wherein the skin nick and cut value is based at least partially on a severity of nicks and cuts (Rance [0023]; Panagiotopoulou [053], [055], [071]-[072], [074], [077], [065], [085]).
Regarding claim 23:
Robinson in view of Rance and in view of Panagiotopoulou teaches wherein the at least one image is captured by a digital camera within a threshold timeframe after hair removal (Robinson [0018], [0029], [0033], [0037], [0047]; Rance [0019], [0020], [0031], [0050], [0066]; Panagiotopoulou [065], [0070]-[0071], [0075], [077] [0085]).
Regarding claim 24:
Robinson in view of Rance and in view of Panagiotopoulou teaches wherein the threshold timeframe is a one-hour timeframe (Robinson [0018], [0029], [0033], [0037], [0047]; Rance [0019], [0020], [0031], [0050], [0066]; Panagiotopoulou [065], [0070]-[0071], [0075], [077] [0085]; where images are captured during shaving session. In other words, as shaving is occurring which is within an hour time frame).
Regarding claims 25 and 26:
Claims 25 and 26 contain similar limitations as claim 1 and is therefore rejected on the same grounds as claim 1 above.
Robinson in view of Rance and in view of Panagiotopoulou teaches a digital imaging system  and con-transitory computer readable medium storing instructions, comprising cloud-based service, computing device web app, memory component,  e-commerce platform etc... configured to capture at least on image and process the at least one digital image (Robinson [0029], fig. 1; Rance [0018], figs 1and 5; Panagiotopoulou [0058]).
Claims 5 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al. (US 20180040053 A1, hereinafter “Robinson”) in view of Rance et al. (US 20200294234 A1, hereinafter “Rance”) and in view of Panagiotopoulou et al. (WO 2019011523 A1, hereinafter “Panagiotopoulou”) and in view of Sherman et al. (US 20170270593 A1, hereinafter “Sherman”).
Regarding claim 5:
Robinson in view of Rance and in view of Panagiotopoulou teaches all the limitations of this claim except further comprising:
generating, by the one or more processors, a modified image based on the at least one image, the modified image depicting how the user’s skin is predicted to appear after treating the at least one feature with the manufactured product; and rendering, on the display screen of the user computing device, the modified image.
However, Sherman in the same line of endeavor teaches a system and method for providing customized product recommendations wherein a beauty regimen and/or product  for the user can be determined such that the user can realized a target skin age. The target skin age can be display so that the user can view it (Sherman [0060], claim 1).
Therefore, taking the teachings of Robinson, Rance and Panagiotopoulou as a whole, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to estimate an predict how the face would look based on the proposed treatment and previous cases and pictures such that the user can have a better understanding as to what to expect from using the product.
Regarding claim 11:
Robinson in view of Rance and in view of Panagiotopoulou teaches wherein the one or more processors comprises at least one of a server or a cloud-based computing platform, and the server or the cloud-based computing platform receives the plurality of training images of the plurality of individuals via a computer network, and wherein the server or the cloud-based computing platform trains the skin nick and cut model with the pixel data of the plurality of training images (Robinson [0029], [0033]; Rance [0024], [0027], [0058]; Sherman [0049]).
Regarding claim 12:
Robinson in view of Rance and in view of Panagiotopoulou teaches wherein the server or a cloud-based computing platform receives the at least one image comprising the pixel data of the user’s body after removing hair, and wherein the server or a cloud-based computing platform executes the skin nick and cut model and generates, based on output of the skin nick and cut model, the user- specific recommendation and transmits, via the computer network, the user-specific recommendation to the user computing device for rendering on the display screen of the user computing device (Robinson [0029], [0033]; Rance [0020], [0031], [0050], [0056], [0058]; Panagiotopoulou [065], [077] [0085]; Sherman [0049], [0055]).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEDNEL CADEAU whose telephone number is (571)270-7843. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WEDNEL CADEAU/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        August 25, 2022